Citation Nr: 1744740	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  11-05 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a disability manifested by short-term memory loss.


REPRESENTATION

Veteran is represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from March 1974 to August 1980 and from September 1984 to March 1996, including service in the Southwest Asia theater     of Operations from July 1991 to April 1992.  This matter comes before the Board    of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in April 2014, September 2015,      and December 2016 and was remanded for further development. The requested development was completed, and the case has been returned to the Board for further appellate action.


FINDING OF FACT

The probative evidence of record does not show a diagnosis of a disability manifested by short-term memory loss upon which service connection can be granted on a direct or secondary basis, nor does it demonstrate that the Veteran's claimed symptoms of memory loss are attributable to an undiagnosed illness related to his Persian Gulf War service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a disability manifested by short-term memory loss have not been met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is       an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to   the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for a disability manifested by short-term memory loss, which he asserts is related to his Persian Gulf War service, or alternatively, his service-connected seizure disorder.  In briefs submitted in July 2015 and November 2017, the Veteran's representative cited to several websites and scholarly articles indicating that many patients with temporal lobe epilepsy have memory loss and that drugs used to treat epilepsy can also impair normal   brain functions.

Service connection may be established for a disability resulting from disease or    injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be established for a disability which is proximately     due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Additionally, under legislation specific to Persian Gulf War veterans, service connection may also be established for a qualifying chronic disability resulting from an undiagnosed illness that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more no later    than December 31, 2021.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  

The term "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following): (A) an undiagnosed illness; (B) a medically unexplained chronic multi-symptom illness that is defined      by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under subsection (d) warrants presumptive service-connection. 38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

Such chronic disability must not be attributed to any known clinical diagnosis         by history, physical examination, or laboratory tests.  38 C.F.R. § 3.317(a)(1).  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other,       non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  38 C.F.R. § 3.317(a)(4).  Manifestations of        an undiagnosed illness may include, among other things, neurological and neuro-psychological signs and symptoms.  38 C.F.R. § 3.317(b).

Compensation shall not be paid, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf war; or if there       is affirmative evidence that an undiagnosed illness was caused by a supervening condition or events that occurred between the appellant's most recent departure from active duty in the Southwest theater of operations during the Persian Gulf    war and the onset of the illness; or if there is affirmative evidence that the illness      is the result of the appellant's own willful misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(c).

Service personnel records confirm that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War. See 38 C.F.R. § 3.317(e) (defining the Southwest Asia theater of operations); see also 38 U.S.C.A. § 101(33) (West 2014) (defining the Persian Gulf War as beginning on August 2, 1990, and ending  on a date thereafter to be prescribed by Presidential proclamation or law). Therefore, he qualifies for consideration for presumptive service connection for disabilities resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness.  

Upon review of the evidence of record, the Board finds that the most probative evidence does not show a diagnosis of a disability manifested by memory loss. In 
November 1994, the Veteran complained of problems with memory and concentration.  However, the treatment provider did not diagnose a cognitive disorder and attributed the Veteran's claimed cognitive deficits to moderate depression, poor sleep patterns, excessive work schedule, and somatic complaints.  In July 1996, the Veteran was evaluated for complaints of memory loss during a VA examination; however, the examiner did not detect any memory problems during the examination and attributed the Veteran's subjective complaints to his personality disorder with depressive traits.  In 2006, the Veteran complained of cognitive changes since he started having spells nine months earlier.  He subsequently underwent an MRI and an EEG, which were both normal.  After a thorough neuropsychological evaluation was performed in     June 2014, a treatment provider concluded that the findings were not indicative of          a neurocognitive disorder and attributed the Veteran's reported cognitive decline to emotional distress.  In June 2016, a VA examiner found no cognitive deficits and therefore concluded that the Veteran did not have a cognitive disorder.  In January 2017, another VA examiner evaluated the Veteran and concluded that he did not have, nor did he ever have, a diagnosis of any mental health disorder manifested by memory loss.  The examiner indicated that although the Veteran reported transient symptoms   of anxiety and depression, his symptoms did not meet the criteria for a diagnosis of a mental health disorder.  

The Board acknowledges the various treatment records showing complaints of symptoms of anxiety and depression over the years. However, the Board assigns significant probative value to the January 2017 VA examiner's opinion that           the Veteran does not have a diagnosed mental health disorder, as the examiner reviewed the evidence of record, including the notations of symptoms of anxiety  and depression, and evaluated the Veteran with the specific intent to determine 
whether he had a diagnosis of a mental health disorder. The Board also acknowledges an April 2014 private treatment provider's assessment of cognitive retention disorder.  However, it was subsequently noted that the April 2014 private treatment provider referred the Veteran for a neuropsychological evaluation due to concerns regarding "the possibility of a cognitive disorder." As noted above, the June 2014 neuro-psychological evaluation revealed no diagnosis of a cognitive disorder. Based on      the foregoing, the Board concludes that the probative evidence of record does not show a current diagnosis of a disability manifested by memory loss.  As the most probative evidence indicates the Veteran does not have a diagnosis of a disability manifested by short-term memory loss, there is no basis upon which service connection can be awarded on a direct or secondary basis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "[i]n the absence of
proof of a present disability, there can be no valid claim").  

While the Veteran, his wife, and his friend are competent to report symptoms they have experienced and/or witnessed, they have not shown that they have specialized training sufficient to diagnose mental disorders.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of mental disorders are matters not capable of lay observation and require medical expertise to determine.  Thus, the opinions of the Veteran, his wife, and his friend are not competent medical evidence.  

The Board has also considered whether the Veteran's reported symptoms of short-term memory loss may be attributable to an undiagnosed illness related to his   Persian Gulf War service. However, the record shows that VA examiners and treatment providers have extensively evaluated the Veteran and consistently    attributed his claimed cognitive problems to similar causes, including personality traits, stress, poor sleep, and somatic complaints, rather than an undiagnosed illness.  As such, the Board finds that the probative evidence of record does not demonstrate that the Veteran's claimed cognitive symptoms are attributable to an undiagnosed illness related to his Persian Gulf War service.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim for a disability manifested by short-term memory loss, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for a disability manifested by short-term memory loss is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


